                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         ERIC DMUCHOWSKY,
                                   7                                                     Case No. 18-cv-01559-HSG
                                                       Plaintiff,
                                   8                                                     ORDER ADOPTING MAGISTRATE
                                                 v.                                      JUDGE'S REPORT AND
                                   9                                                     RECOMMENDATION ON
                                         SKY CHEFS, INC.,                                PLAINTIFF’S MOTION FOR
                                  10                                                     ATTORNEYS’ FEES
                                                       Defendant.
                                  11                                                     Re: Dkt. Nos. 77, 63

                                  12
Northern District of California
 United States District Court




                                  13          The Court has reviewed both Magistrate Judge Ryu’s Report and Recommendation Re

                                  14   Plaintiff’s Motion for Attorneys’ Fees and Magistrate Judge Ryu’s Amendment to the Report and

                                  15   Recommendation, which was issued in response to objections to the initial report. See Dkt. Nos.

                                  16   77–80. The time for objections to the Amendment to the Report and Recommendation has passed

                                  17   and none were filed. The Court finds the Report as amended correct, well-reasoned and thorough,

                                  18   and adopts it in every respect. Accordingly,

                                  19          IT IS HEREBY ORDERED that the Plaintiff’s Motion for Attorneys’ Fees is GRANTED

                                  20   in part and awards Dmuchowsky $105,282.50 in fees and $1,619.22 in costs for a total award of

                                  21   $106,901.72.

                                  22          IT IS SO ORDERED.

                                  23   Dated: July 11, 2019

                                  24                                                             ________________________
                                                                                                 HAYWOOD S. GILLIAM, JR.
                                  25                                                             United States District Judge
                                  26

                                  27

                                  28
